— Appeal by the defendant from a judgment of the County Court, Westchester County (Aison, J.), rendered June 4, 1990, convicting him of rape in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the court’s Sandoval ruling constituted reversible error. We disagree. A defendant may be cross-examined as to his prior criminal acts where "the nature of such conduct or the circumstances in which it occurred bear logically and reasonably on the issue of credibility” (People v Sandoval, 34 NY2d 371, 376). Further, the defendant’s prior crimes involved individual dishonesty, demonstrating "the defendant’s willingness to place his own interests ahead of the interests of society, thereby impacting directly upon the issue of the defendant’s credibility” (People v Ortiz, 143 AD2d 107; People v Young, 178 AD2d 570; People v Taylor, 170 AD2d 706, 707).
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
We have considered the defendant’s remaining contentions and find them to be either unpreserved for appellate review, or without merit. Sullivan, J. P., Rosenblatt, Miller and Santucci, JJ., concur.